Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Status of Claims
Claims 1-20 are currently pending in this application. 
Note: Examiner attempted to reach attorney Hussein Akhavannik by telephone on August 3, 2022 but was informed that the attorney is no longer with Baker Hostetler. A proposed examiner’s amendment to place the application in condition for allowance was unsuccessful.

Drawings Objection
Figures 2-4C are objected to because of poor printing quality.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an asset operating state repository (claim 14), an asset operating state classification module (claims 14 and 16), an asset warning notification module (claims 14 and 18), and an asset health prediction module (claim 14).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
Claims 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 14 recites the elements an asset operating state repository (claim 14), an asset operating state classification module (claims 14 and 16), an asset warning notification module (claims 14 and 18), and an asset health prediction module (claim 14) that have been interpreted to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See claim interpretation above). However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. Written description fails to clearly link or associate the disclosed structure, material or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material or acts perform the claimed function.
A review of Applicant’s specification, shows that the AI smart asset health surveillance system 100 includes a memory 110, and a processor 120 (Figure 1). The specification further discloses the processor 120 performing various functions as recited in the claims 14-18 for each of the modules that have been interpreted to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For this reason, the written description fails to disclose the corresponding structure for each of the “modules” that configures to invoke the claimed functions.  Given their broadest reasonable interpretation in light of the specification as it would be understood by one of ordinary skill in the art, the invoked elements are software per se and do not have any corresponding structures.
Applicant may:
(a)    Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or
(b)    Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:
(a)    Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)    Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(0) and 2181.

Claims 15-18 are further rejected under 35 U.S.C. 112, second paragraph, for being dependent upon a rejected base claim 14.

Pertinent Art Cited
The following US Patent Applications and/or NPL references reveal the current state of the art:
Fomi Wamba et al. (WO 2020/253950) teaches an AI-based smart asset health surveillance system and method (monitoring system 10 to monitor and predict on a condition of the plant component of a power plant, figs.1-3), comprising: 
a memory having computer-readable instructions stored therein (a computer program executed on a computer to monitor and predict a condition of the plant component of a power plant, p.19 and lines 12-21); 
a processor (computer of monitoring system 10 includes analytics module structure 16, fig.3) configured to execute the computer-readable instructions to: 
access a connected system having a plurality of assets (access I&C/SCADA system 24 and condition monitoring system 22, figs.1,8, located in the power plant having plurality of asset components, fig.8 and p.28 and lines 22-25); 
receive sensor data corresponding to each of the plurality of assets, wherein the sensor data is indicative of health of each of the plurality of assets (data sources 20 includes asset data and condition monitoring data associate with the plant components, p.21 and lines 5-14, asset data comprises sensor data, p.29 lines 4-5, asset data indicates the condition of the monitored plant components, p.28 lines 23-27, and further includes operation and process parameters of the asset components, p.29 lines 1-5; import raw sensor data as asset data, figs.3-4); 
identify one or more distinct operating states for each of the plurality of assets based on at least the sensor data (extract diagnostic features of the asset data based on the condition data and process data of plant components, figs.3-4 and p.22 lines 1-9); 
develop an asset operating state representation for each of the distinct operating states for each of the plurality of assets to characterize the behavior of the respective asset and a condition (collected baseline measurements were analyzed using descriptive statistics and clustering to characterize the behavior of the plant components to derive reference and threshold values for the different operating modes, p.32 lines 9-12; applying statistics and clustering to the diagnostic features extracted, figs.3-4 and p.13 lines 11-30); and 
identify one or more warning notifications for the plurality of assets based on the sensor data and the asset operating state representation (each component in a power plant has its typical characteristics such as function, failure modes and operating modes and the individual failure mode symptom analysis identifies all relevant failure modes with their diagnostic indicators, p.19 and lines 3-6; apply cluster algorithms to identify behavior of the plant components, identify healthy and faulty states and identify root causes of the abnormal or faulty states, p.32 lines 20-23).

However, Fomi Wamba fails to teach a plurality of assets within the plurality of production and/or process lines, and particularly, does not teach the steps to determine interconnections within the asset operating state representation and establish one or more dependencies between the operating states for each of the plurality of assets corresponding to each of the plurality of production and/or process lines; classify the interconnections between the operating states as one of strong interconnection and a weak interconnection based on time-occurrence of a plurality of events and/or hierarchy of assets within the production and/or process lines; and predict one or more downtime and/or anomalous events for the plurality of assets corresponding to each of the plurality of production and/or process lines based on the identified operating states, interconnections between the operating states for the assets, and the one or more warning notifications.24Atty Dkt. No. 113603.2180 states for the assets, and the one or more warning notifications.  

Rumi et al. (US 2006/0224254) teaches of an AI-based smart asset health surveillance system for a product manufacturing/process unit (fig.1 and par.0033), comprising: 
a memory having computer-readable instructions stored therein (memory 1212, fig.12); 
a processor (processor 110, fig.1 and processor 1204, fig.12) configured to execute the computer-readable instructions (par.0012) to monitor a plurality of assets of the product manufacturing unit and to automatically predict one or more downtime and/ or anomalous events for the plurality of assets, the assets being a part of one or more production and/or process lines of the unit (profiling the life characteristics of a given machine, layout machine fault and event downtimes using self-determining decision matrix for a given fault or failure related to a given machine and pre-sorts the data by line, machine, fault, etc., par.0031), wherein the processor comprises: 
an asset operating state repository configured to store one or more distinct operating states for each of the plurality of assets to characterize the behavior of the respective asset (database 120 stores all collected data by sensors, par.0047), wherein the asset operating state repository is configured to maintain an asset operating state representation for each of the distinct operating states for the assets (acquired signals of collected data including states of operation are sorted by production line or machine, par.0033, raw data collected from sensors, par.0054); and

an asset warning notification module configured to receive sensor data corresponding to one or more events of each of the plurality of production and/or process lines and to identify one or more warning notifications for the plurality of assets based on the sensor data and the asset operating state representation.

However, Rumi also fails to teach an asset operating state classification module configured to analyze the asset operating state representation and to classify the interconnections between the operating states as one of strong interconnection and a weak interconnection based on time-occurrence of a plurality of events within the production and/or process lines; 27Atty Dkt. No. 113603.2180 operating states as one of strong interconnection and a weak interconnection based on time-occurrence of a plurality of events within the production and/or process lines; and an asset health prediction module configured to predict one or more downtime and/ or anomalous events for the plurality of assets corresponding to each of the plurality of production and/or process lines based on the identified operating states, the interconnections between the operating states for the assets, and the warning notifications.  

Allowable Subject Matter
Claims 1-13 and 19-20 are allowed.
Claims 14-18 would be allowable if overcome the above rejections.
The primary reason for the allowance of claim 1 is that the prior art of record, taken alone or in combination, fails to disclose or render obvious the subject matter of:
“An AI-based smart asset health surveillance system, comprising: a memory having computer-readable instructions stored therein; a processor configured to execute the computer-readable instructions to: access a connected system having a plurality of production and/or process lines, wherein each of the plurality of production and/or process lines comprises a plurality of assets; receive sensor data corresponding to each of the plurality of assets within the plurality of production and/or process lines, wherein the sensor data is indicative of health of each of the plurality of assets; identify one or more distinct operating states for each of the plurality of assets corresponding to each of the plurality of production and/or process lines based on at least the sensor data; develop an asset operating state representation for each of the distinct operating states for each of the plurality of assets to characterize the behavior of the respective asset and a condition of each of the production and/or process lines; determine interconnections within the asset operating state representation and establish one or more dependencies between the operating states for each of the plurality of assets corresponding to each of the plurality of production and/or process lines; classify the interconnections between the operating states as one of strong interconnection and a weak interconnection based on time-occurrence of a plurality of events and/or hierarchy of assets within the production and/or process lines; identify one or more warning notifications for the plurality of assets based on the sensor data and the asset operating state representation; and predict one or more downtime and/or anomalous events for the plurality of assets corresponding to each of the plurality of production and/or process lines based on the identified operating states, interconnections between the operating.24Atty Dkt. No. 113603.2180 states for the assets, and the one or more warning notifications.”
The primary reason for the allowance of claim 19 is that the prior art of record, taken alone or in combination, fails to disclose or render obvious the subject matter of:
“An AI-based smart asset health surveillance method, the method comprising: accessing a connected system having a plurality of production and/or process lines, wherein each of the plurality of production and/or process lines comprises a plurality of assets; receiving sensor data corresponding to one or more assets of each of the plurality of production and/or process lines, wherein the sensor data is indicative of health of each of the plurality of assets; identifying one or more distinct operating states for each of the plurality of assets corresponding to each of the plurality of production and/or process lines based on the sensor data; developing an asset operating state representation for each of the distinct operating states for each of the plurality of assets to characterize the behavior of the respective asset and a condition of each of the production and/or process lines; determining interconnections within the asset operating state representation and establish one or more dependencies between the operating states for each of the plurality of assets corresponding to each of the plurality of production and/or process lines; classifying the interconnections between the operating states as one of strong interconnection and a weak interconnection based on time-occurrence of a plurality of events and/or hierarchy of assets within the production and/or process lines; 29Atty Dkt. No. 113603.2180 identifying one or more warning notifications for the plurality of assets based on the sensor data and the asset operating state representation; and predicting one or more downtime and/ or anomalous events for the plurality of assets corresponding to each of the plurality of production and/or process lines based on the identified operating states, interconnections between the operating states for the assets, and the warning notifications.”
Claims 2-13 and 20 are allowed due to their dependency on claims 1 and 19 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The additional prior arts made of record and have not been relied upon are considered pertinent to applicant's disclosure as follows: US2009/0210081, US2022/0019207, GB2591772, and DE112019005467.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                   August 3, 2022